*323Opinion by
Cole, J.
It was stipulated that the merchandise in question consists of salted codfish similar to that passed upon in Abstract 48574. In accordance therewith it was held dutiable, as claimed, at 1)4 cents per pound under the provision for “cod * * * skinned or boned, whether or not dried” in paragraph 719(3) (19 U. S. C. 1940 ed. § 1001, par. 719 (3)), as modified by the Canadian Trade Agreement (T. D. 49752), rather than as classified, as “cod * * * prepared or preserved, not specially provided for,” at 12)4 percent ad valorem under paragraph 720(b) (19 U. S. C. 1940 ed. § 1001, par. 720(b)), as modified by said trade agreement.